DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GREEN COVE PORT, LLC d/b/a CENCOP USA,
                            Appellant,

                                    v.

                         CANON U.S.A., INC.,
                             Appellee.

                              No. 4D21-1296

                          [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE18-
22433.

  Louis Reinstein and Harsh Arora of Kelley Kronenberg, Fort
Lauderdale, for appellant.

   Brigid F. Cech Samole, Barry L. Rothberg, and Katherine M. Clemente
of Greenburg Traurig, Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.